Citation Nr: 1404014	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1977 and from September 1979 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which granted service connection and assigned a noncompensable evaluation rating for hemorrhoids. Subsequently, in a May 2009 decision, the evaluation rating was increased to 10 percent.

The Veteran testified before a Veterans Law Judge (VLJ) at a March 2011 hearing conducted via videoconference. A transcript of the hearing is of record. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's hemorrhoids are manifested by symptoms of frequent reoccurrences of external non-reducible hemorrhoids, multiple raised lesions, excessive redundant tissue, itching, burning, and pain. Persistent bleeding with secondary anemia or with fissures has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the Veteran's hemorrhoid disability have not been met or approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.114, Diagnostic Code 7336 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2009, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the notice informed the Veteran of information and evidence necessary to substantiate the claim for an initial increased rating and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide. In addition, this letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The AOJ also has satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. 38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the instant case, the claims file contains service treatment records, VA treatment records, private medical records, and VA examination reports and opinions from August 2012, June 2011, and June 2008. The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim. See Pelegrini v. Principi, 18 Vet. App. 112 (2004); See also 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159. The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).

As noted above, VA provided the Veteran examinations in August 2012, June 2011 and June 2008 addressing the severity of the Veteran's hemorrhoids. The record reflects that the VA examiners were medical professionals that reviewed the medical history, conducted examinations, and provided sufficient information such that the Board can render an informed determination. Therefore, the VA examinations are adequate for rating purposes.

As noted in the Introduction, the Veteran testified at a hearing in March 2011 before a Veterans Law Judge (VLJ) who is no longer employed by the Board. During the hearing, the Veteran was assisted by an accredited representative from the Disabled American Veterans. The hearing focused on the Veteran's symptoms and the severity thereof. The Veteran has not contended that the VLJ did not comply with 38 C.F.R. § 3.103(c) and he has not contended that he was prejudiced in any way in the conduct of the hearing. Moreover, the Veteran was given an opportunity to appear at another hearing before a VLJ, but he declined in June 2012. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. Essentially, all available evidence that could substantiate the claim has been obtained. Accordingly, the Board will address the merits of the claims.

Law and Regulations- Increased Ratings

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Separate ratings may be assigned for separate periods of time based on the facts found, however. This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Upon review, Diagnostic Code 7336 is deemed by the Board to be the most appropriate code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hemorrhoids). Under Diagnostic Code 7336, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids. A 10 percent rating is warranted for large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences. A 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. See 38 C.F.R. § 4.114, Diagnostic Code 7336.

Analysis- Increased Rating for Hemorrhoids

As discussed above, a September 2008 rating decision granted the Veteran service connection for hemorrhoids and assigned a noncompensable disability rating, effective March 17, 2008- the date of the claim. The Veteran appealed that initial rating, contending that the noncompensable rating does not accurately depict the severity of his disability. Subsequently, the claim was reconsidered de novo. In  May 2009, the RO increased the initial noncompensable rating to 10 percent, effective March 17, 2008. The Veteran requests a disability rating in excess of the 10 percent currently assigned for his service-connected hemorrhoids because of clinical evidence of his anemia.

In support of his claim, the Veteran offers two statements from his wife. A March 2011 statement states that the Veteran has experienced numerous occurrences of hemorrhoids and that he has tried many types of medications to no avail. The letter goes on to state that the Veteran has been placed in embarrassing public situations due to the unexpected soiling of his clothes from the hemorrhoids. An April 2009 statement from the Veteran's wife states that she has witnessed the Veteran's constant pain, heavy bleeding, and itching caused by his hemorrhoids. She further states that it is uncomfortable for the Veteran to sit for long periods of time. The Veteran has tried ointments, stool softeners, special pillows, special clothing, ice, heat, and has changed his diet. The wife says that none of these treatment methods have improved the Veteran's hemorrhoids.

The Veteran also provided credible testimony at a March 2011 Board hearing. During that hearing, the Veteran testified that his hemorrhoids caused him pain, itching, and burning. He also testified that he had been wearing Depends diapers for the past year to prevent the soiling of his clothing. Lastly, the Veteran testified that he sought treatment from private physician, Dr. G, for his hemorrhoids disability.

Private medical records from Piedmont Physicians dated in July 2011 indicate that the Veteran has "slight anemia". Another record from Piedmont Physicians dated in October 2011 also states that the Veteran suffers from anemia. Private medical records from Dr. Y at Peachtree Hematology-Oncology dated in November 2011 states that the Veteran's anemia is "probably secondary to bleeding hemorrhoids". Finally, private medical records from Dr. G at SCMC dated in March 2009 state that the Veteran had 3 or 4 raised lesions around the rectum which were non-tender and soft consistent with old external hemorrhoids. A digital examination revealed no pain. There was no obvious rectal fissure and no bleeding was noted. An anoscopy showed some internal hemorrhoids. Dr. G opined that rectal bleeding was "probably" related to internal hemorrhoids and noted that the external hemorrhoids were old, not acute, and asymptomatic.

Review of the Veteran's service treatment records reveals that he was treated for hemorrhoids during active service. Specifically, a February 1982 note reports that the Veteran had been suffering from hemorrhoids for 2 days and that they were itching and irritating him. No bleeding in his stool or constipation had occurred at that time. The Veteran was prescribed a topical ointment and a stool softener for his hemorrhoids.

Review of the Veteran's post-service VA treatment records reveals that the Veteran receives ongoing treatment for his internal and external hemorrhoids at the Loma Linda VAMC and the Atlanta VAMC. Specifically, a December 2008 treatment note states that the Veteran was having a flare-up of his hemorrhoids and requested to see a physician. In a January 2008 note, the Veteran was worried about intermittent rectal bleeding, but admitted that his hemorrhoids got smaller with the use of preparation H ointment. During an August 2010 visit, the Veteran reported spontaneous bleeding and the use of Depends diapers to prevent staining his clothes. The Veteran was told to use sitz baths.

The Veteran has been afforded multiple VA examinations for his hemorrhoid disability. The first VA examination was conducted in June 2008. During that physical examination, the examiner noted that there was no reduction of lumen, loss of sphincter control, fissure, ulceration, trauma, rectal bleeding, anal infections, proctitis, infections, or spinal cord injury. External hemorrhoids were present at the anal sphinceter, which were not reducible. There was evidence of frequent recurrences, with excessive redundant tissue. The examiner further noted that there was no anemia present. 

The Veteran underwent another VA examination in June 2011.  In an addendum report, the examiner indicated that the hemorrhoids were aggravated by prolonged sitting.  The present pain level was 0 but averaged 7/10 twice a month for a duration of five to seven days without flares.  He reported having bleeding after a bowel movement the week before.  The Veteran denied ever being anemic or having a fissure. He did not complain of diarrhea, tenesmus, swelling, perianal discharge, fecal incontinence, hospitalizations, surgeries, anal infections, proctitis, fistula in ano, neoplasms, or trauma to the anus or rectum.  He did have anal itching and occasionally used a pad or Depends on the days the hemorrhoids bleed.  On physical examination, there was one deflated external hemorrhoid and no palpable internal hemorrhoids. There were no fissures, blood, leakage, or staining of the undergarments. The diagnosis was external hemorrhoid, without fissure or bleeding today, but with history of intermittent bleeding after a hard bowel movement (per Veteran's reported history). The Veteran was advised to have the hemorrhoid surgically removed by banding. 

Finally, in August 2012, a VA examination and opinion regarding the etiology of the Veteran's anemia was provided. The Veteran reported that he was having a flare, which occurred one to two times per month. The examiner noted that the Veteran does not take any continuous medications, that his symptoms were mild or moderate, and that he had external, non-tender, non-thrombosed hemorrhoids. There was no evidence of anal fissures, ulcerations, fecal leakage or blood noted. She opined that the Veteran's anemia was less likely than not incurred in service or caused by an in-service injury, event or illness. She reasoned that the Veteran was last seen for his hemorrhoids in August 2010, that his primary care team at the Atlanta VAMC has never addressed his hemorrhoid disability and hemorrhoids do not appear on the Veteran's problem list, that while the Veteran's blood count does indicate a slight decrease in his hemoglobin and hematocrit, external hemorrhoids are less likely to cause anemia. She opined that the Veteran's February 2011 diagnosis of diverticulosis is more likely causing his anemia as medical literature, Up to Date, indicates that the major complications of diverticular disease are diverticulitis and diverticular bleeding.

As stated above, a 20 percent evaluation rating for hemorrhoids is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. See 38 C.F.R. § 4.114, Diagnostic Code 7336. 

The record does not show this level of severity in symptomatology. Specifically, while the Veteran reported "intermittent" and "spontaneous" rectal bleeding in the past, there is no indication of "persistent" bleeding due to hemorrhoids. In this regard, bleeding was not found upon three VA examinations. Regarding anemia, while the private physicians from SCMC and Peachtree Hematology-Oncology both opined that the Veteran's anemia was due to his hemorrhoids and hemorrhoid bleeding neither provided an explanation therefore. In contrast, the VA examiner in 2013 provided an opinion supported by a rationale. Moreover, while the Veteran is competent to report that he experiences bleeding, he is not competent as a lay person to associate his anemia with the hemorrhoids as this is beyond the capability of a lay person to observe. As such, the Board finds the VA examiner's opinion to be the most probative evidence of record as to whether the Veteran's anemia is a manifestation of the service-connected disability.  It is also noted that the evidence does not show that the Veteran has fissures.  

In sum, following a review of the evidence of record, the greater weight of the evidence demonstrates that the Veteran's symptomatology, due to his service-connected hemorrhoid disability, is contemplated by the 10 percent disability rating currently assigned. The overall disability picture is more consistent with that shown through medical evidence and more closely approximates the 10 percent rating. Therefore, the Board concludes that the symptoms and manifestations of his hemorrhoid disability as shown during the VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran, do not demonstrate a degree of disability that warrants assignment of a rating greater than 10 percent. See 38 C.F.R. § 4.114. 

As a final matter, the symptoms and manifestations shown throughout the Veteran's treatment are consistent throughout the pendency of this appeal. For this reason, staged ratings are not applicable. See Fenderson v. West, 12 Vet. App. at 126-127.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is indicated. Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops. Id. 

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization. Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Director of the Compensation for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected hemorrhoid disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's hemorrhoids with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, the Veteran reports past intermittent bleeding, itching, burning, and frequent recurrences evidenced by excessive redundant tissue. The current 10 percent rating contemplates these symptoms. Thus, the Veteran's current schedular rating under DC 7336 is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

The preponderance of the evidence is against the Veteran's claim for increase, and thus, the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. §  5107(b); 38 C.F.R. §  3.102, 4.3. Accordingly, the appeal in this matter must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 10 percent for hemorrhoids is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


